



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wardle,
    2016 ONCA 640

DATE: 20160822

DOCKET: C61230

Doherty, van Rensburg and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Joshua Wardle

Appellant

Rodney Sellar, for the appellant

Rochelle Direnfeld, for the respondent

Heard:  August 19, 2016

On appeal from the conviction entered by Justice B. MacPhee
    of the Ontario Court of Justice, dated December 9, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant concedes, correctly in our view, that leave to appeal can
    be granted in this case only if we are satisfied that the proposed grounds of
    appeal have substantial merit.  We allowed counsel to argue the merits in full.

[2]

However, we are not satisfied that there are strong arguments that the
    Summary Conviction Appeal Court fell into legal error.  In effect, counsel, in
    his oral submissions, invited this court to repeat the analysis performed by
    the Summary Conviction Appeal Court.  That is not our function.

[3]

Counsel did identify three alleged errors in the Summary Conviction
    Appeal Court judges reasons in his factum, but did not press these in oral
    argument.  In our view, those alleged errors would not justify leave to appeal.

[4]

Leave to appeal is refused.


